Appeal from a judgment of the Ulster County *677Court, rendered June 7, 1976, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree, a class A-III felony. The record reveals that prior to trial the court conveyed to the defendant an offer of the District Attorney to recommend the minimum sentence for this felony of one year to life if he pleaded guilty. The court indicated that if the defendant offered to so plead guilty, the court would thereafter permit a withdrawal of the plea if it should find that a more severe sentence should be imposed. The defendant rejected the offer but now contends that the sentence of a minimum of four years to life is too severe. The record does not establish that the court imposed the sentence because the defendant went to trial, but instead that it was based upon the entire case as presided over by the Trial Judge and upon a presentence report. This appeal from the sentence raises no legal issues of merit and does not establish any basis for interference by this court. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.